      Case 5:17-cv-00220-LHK Document 1502 Filed 06/11/19 Page 1 of 2



 1   Amanda Tessar (admitted pro hac vice)
     ATessar@perkinscoie.com
 2   PERKINS COIE LLP
     1900 Sixteenth Street, Suite 1400
 3   Denver, CO 80202-5255
     Telephone: 303.291.2357
 4   Facsimile: 303.291.2457
 5   Sarah E. Fowler, California Bar #264838
     SFowler@perkinscoie.com
 6   PERKINS COIE LLP
     3150 Porter Drive
 7   Palo Alto, CA 94304-1212
     Telephone: 650.838.4489
 8   Facsimile: 650.838.4350
 9   ATTORNEYS FOR AMICI CURIAE
     ACT | THE APP ASSOCIATION
10

11

12                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA,
13                                  SAN JOSE DIVISION

14   FEDERAL TRADE COMMISSION,                 Case No. 5:17-cv-00220-LHK

15                       Plaintiff,

16         v.                                  NOTICE OF NAME CHANGE

17   QUALCOMM INCORPORATED, a
     Delaware corporation,
18
                         Defendant.
19

20

21

22

23

24

25

26

27

28

                                                      NOTICE OF NAME CHANGE
                                                      CASE NO. 5:17-cv-00220-LHK
      Case 5:17-cv-00220-LHK Document 1502 Filed 06/11/19 Page 2 of 2



 1          PLEASE TAKE NOTICE that Sarah E. Stahnke, attorney for Amicus Curiae ACT | The
 2   App Association, has changed her name to Sarah E. Fowler. Accordingly, Ms. Fowler’s email
 3   address has changed to SFowler@perkinscoie.com. All other contact information for Ms. Fowler
 4   remains the same.
 5

 6   DATED: June 11, 2019                           PERKINS COIE LLP
 7
                                                    By:            /s/ Sarah E. Fowler
 8                                                                    Sarah E. Fowler
 9                                                  ATTORNEYS FOR AMICUS CURIAE
                                                    ACT | THE APP ASSOCIATION
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -1-       NOTICE OF NAME CHANGE
                                                            CASE NO. 5:17-cv-00220-LHK
